                                                        EXHIBIT 2


Case 3:19-cv-00350 Document 24-2 Filed 06/11/19 Page 1 of 6 PageID #: 169
Case 3:19-cv-00350 Document 24-2 Filed 06/11/19 Page 2 of 6 PageID #: 170
Case 3:19-cv-00350 Document 24-2 Filed 06/11/19 Page 3 of 6 PageID #: 171
Case 3:19-cv-00350 Document 24-2 Filed 06/11/19 Page 4 of 6 PageID #: 172
Case 3:19-cv-00350 Document 24-2 Filed 06/11/19 Page 5 of 6 PageID #: 173
Case 3:19-cv-00350 Document 24-2 Filed 06/11/19 Page 6 of 6 PageID #: 174
